Exhibit 10.33

MACY’S, INC.

DIRECTOR DEFERRED COMPENSATION PLAN

1. Purpose of the Plan. The purpose of this Plan is to encourage the highest
level of performance of Directors by providing Directors with a proprietary
interest in the Company’s success and progress by offering long-term incentives
in addition to current cash compensation.

2. Definitions. In addition to the terms defined elsewhere herein, the following
terms have the following meanings when used herein with initial capital letters:

Average Price means the average closing price of the Common Shares on the New
York Stock Exchange for the last 20 trading days of the applicable calendar
month (or, if there are less than 20 trading days in such month, for the full
number of trading days in such month).

Board means the board of directors of the Company.

Change in Control means the occurrence of any of the following events:

(i) The Company is merged, consolidated, or reorganized into or with another
corporation or other legal entity, and as a result of such merger,
consolidation, or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or entity
immediately after such transaction is held in the aggregate by the holders of
the then-outstanding securities entitled to vote generally in the election of
directors of the Company (the “Voting Stock”) immediately prior to such
transaction;

(ii) The Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal entity and, as a result of such
sale or transfer, less than a majority of the combined voting power of the
then-outstanding securities of such other corporation or entity immediately
after such sale or transfer is held in the aggregate by the holders of Voting
Stock of the Company immediately prior to such sale or transfer;

(iii) There is a report filed on Schedule 13D or Schedule TO (or any successor
schedule, form, or report or item therein), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 30% or
more of the combined voting power of the Voting Stock of the Company;

(iv) If, during any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Company cease for
any reason to constitute at least a majority thereof; provided, however, that
for purposes of this clause (v) each director who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least
two-thirds of the directors of the Company (or a committee thereof) then still
in office who were directors of the Company at the beginning of any such period
will be deemed to have been a director of the Company at the beginning of such
period.

Notwithstanding the foregoing provisions of clause (iii) above, unless otherwise
determined in a specific case by majority vote of the Board, a “Change in
Control” will not be deemed to have occurred for purposes of clause (iii) solely
because (1) the Company, (2) a Subsidiary, or (3) any employee stock ownership
plan or any other employee benefit plan of the Company or any Subsidiary either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule TO, Form 8-K, or Schedule 14A (or any
successor schedule, form, or report or item therein) under the Exchange Act
disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 30% or otherwise.

 

1



--------------------------------------------------------------------------------

Common Shares means the common stock of Company.

Company means Macy’s, Inc., a Delaware corporation.

Director means a member of the Board who is not a full-time employee of the
Company or any Subsidiary.

Director Compensation means the Retainer and the Meeting Fees as established by
the Board from time to time. The amounts of Director Compensation shall be
denominated initially in dollars, subject to the other terms of this Plan and,
during each Plan Year, shall be credited and paid in accordance with the
provisions of this Plan.

Elective Compensation means Director Compensation that is not Mandatory Stock
Compensation.

Elective Stock Credits means stock equivalents that are equal to the number of
Common Shares that could be purchased with an amount of Elective Compensation as
described in Section 5.

Mandatory Stock Compensation means an amount equal to fifty percent of the
Director Compensation.

Mandatory Stock Credits means stock equivalents that are equal to the number of
Common Shares that could be purchased with an amount of Mandatory Stock
Compensation as described in Section 4.

Meeting Fees means the amounts, if any, payable to a Director for attendance at
meetings of the Board or a committee of the Board during a Plan Year.

Plan Year means each calendar year during the term of this Plan.

Retainer means the amounts payable to a Director as an annual retainer fee, if
any, for his or her service as a Director during a Plan Year and the fees, if
any, for serving as chairperson of a committee of the Board during a Plan Year.

Specified Employee means a “specified employee” as determined under procedures
adopted by the Company in compliance with Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

Subsidiary has the meaning specified in Rule 405 promulgated under the
Securities Act of 1933, as amended (or in any successor rule substantially to
the same effect).

Term means

(i) with respect to individuals who are Directors at the beginning of the 2007
Plan Year, the period of service commencing on the first day of the 2007 Plan
Year and ending on the date upon which the Director ceases to be a member of the
Board, including by reason of: (a) the Director fails to be reelected to the
Board by the shareholders of the Company, (b) the Director’s voluntary
resignation from the Board upon retirement or otherwise by notice duly given and
accepted by the Board, or (c) the Director’s death or disability; and

(ii) with respect to individuals who become Directors after the first day of the
2007 Plan Year, the period of service commencing on the effective date upon
which the Director is elected to the Board as a Director and ending on the date
upon which the Director ceases to be a member of the Board, including by reason
of: (a) the Director fails to be reelected to the Board by the shareholders of
the Company, (b) the Director’s voluntary resignation from the Board upon
retirement or otherwise by notice duly given and accepted by the Board, or
(c) the Director’s death or disability;

provided in either case, the Term will not end earlier than the date on which
the Director incurs a “separation from service” as that phrase is defined for
purposes of Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

3. Shares Available Under the Plan. Subject to adjustment as provided in
Section 7, the maximum number of Common Shares that may be issued as Mandatory
Stock Compensation under the Plan is 250,000 shares.

4. Mandatory Stock Compensation.

4.1. Terms of the Mandatory Stock Compensation.

(a) The Mandatory Stock Compensation shall be payable to the Director in Common
Shares. The Mandatory Stock Compensation shall be credited as earned to a
deferral account (the “Account”) maintained for the Director as provided in this
Agreement.

(b) The Mandatory Stock Compensation shall be paid to the Director no sooner
than three years after the end of the calendar quarter in which it is earned.
The times at which the Mandatory Stock Compensation shall be paid to the
Director shall be determined pursuant to the following provisions of the Plan.

(c) The Director may elect (prior to the Plan Year in which the Mandatory Stock
Compensation is to be earned as provided in Section 6) to have his or her
Mandatory Stock Compensation deferred until the later of

(i) the expiration of the Term, or

(ii) three years after the end of the calendar quarter in which the Mandatory
Stock Compensation is earned.

4.2. Deferral of Mandatory Stock Compensation.

(a) On the last day of each month, the Director’s Account shall be credited with

(i) Mandatory Stock Credits equal to the number of Common Shares that could be
purchased with the amount of the Mandatory Stock Compensation payable to the
Director during such month based upon the Average Price of such Common Shares,
and

(ii) the dollar amount of any part of such Mandatory Stock Compensation that is
not convertible into a full Common Share.

(b) The Mandatory Stock Credits in the Account shall be credited, on the last
day of each calendar quarter, with a dividend equivalent which shall be in an
amount determined by multiplying the dividends paid, either in cash or property
(other than Common Shares), on a Common Share to a stockholder of record during
such quarter, by the number of Mandatory Stock Credits in the Account at the
beginning of such calendar quarter (with appropriate adjustment to reflect any
increase or decrease during the calendar quarter in the number of Mandatory
Stock Credits in the Account as a result of the application of Section 7). In
the case of dividends payable in property, the dividend equivalent shall be
based on the fair market value of the property at the time of distribution of
the dividend, as determined by the Company. If, on the last day of any calendar
quarter, the dollar amounts credited to the Director in the Account equal or
exceed the closing price of a Common Share on the last trading day of such
quarter, such amount shall be treated as if it were an allotment of Mandatory
Stock Credits made on such date and such dollar amount shall be reduced
accordingly.

(c) At the end of each calendar quarter, the Mandatory Stock Credits in the
Account at the end of such calendar quarter (including any Mandatory Stock
Credits credited to the Account for such calendar quarter as a result of the
conversion of dividend equivalents and the operation of Section 4.2(b) above)
shall, to the extent a contribution to a grantor trust maintained by the Company
would not be treated as property transferred in connection with the performances
of services for purposes of Code Section 83, as provided in Section 409A(b)(3)
of the Code, be converted into actual Common Shares and credited to a Grantor
(Rabbi) Trust, intended to meet the safe harbor provisions of RevProc 92-64 (the
“Trust”). The Mandatory Stock Credits in the Account shall be converted to
Common Shares through transfer to the Trust, or purchase by the Trust, of Common
Shares, which shall be held for the benefit of the Director. Notwithstanding the
conversion of Mandatory Stock Credits into Common Shares as

 

3



--------------------------------------------------------------------------------

described herein, the Mandatory Stock Credits shall continue to be tracked in
the Director’s Account for purposes of determining the Director’s entitlements
hereunder.

4.3. Payment and Distribution.

(a) With respect to Mandatory Stock Compensation for a calendar quarter that the
Director has not elected to defer as provided in Section 4.1(c), the
distribution of Common Shares relating to such Mandatory Stock Compensation
shall be paid on the first Tuesday following the end of the calendar quarter
during which the date that is three years from the date the Mandatory Stock
Compensation was initially earned occurs.

(b) With respect to Mandatory Stock Compensation for a calendar quarter that the
Director has elected to defer as provided in Section 4.1(c), the distribution of
Common Shares relating to such Mandatory Stock Compensation shall be made in
such number of annual installments as the Director shall elect pursuant to
Section 6, commencing on the first Tuesday following the later of the end of the
calendar quarter in which the Director’s Term ends or three years after the end
of the calendar quarter in which the Mandatory Stock Compensation is earned;
provided, however, if payment is to commence upon the end of the Director’s Term
and if the Director is a Specified Employee at the end of the Director’s Term,
the payment shall commence on the earlier of the first day of the seventh month
following the end of the Director’s Term or the Director’s death.

(c) All distributions of the Mandatory Stock Compensation shall be made in
Common Shares (except that cash described in Section 4.2(b) that has not been
treated as an allotment of Mandatory Stock Credits shall be distributed in
cash). The distribution of Common Shares may be made directly from the Trust.
The Director’s Account shall be adjusted to reflect all distributions of
Mandatory Stock Compensation to the Director.

5. Elective Compensation.

5.1. Terms of the Elective Compensation. Elective Compensation may be, at the
Director’s option,

(i) payable in cash as earned;

(ii) deferred in cash until expiration of the Term by the Company crediting
dollar equivalents to the Account; or

(iii) deferred in Common Shares until expiration of the Term by the Company
crediting Elective Stock Credits to the Account.

5.2. Deferral of Elective Compensation.

(1) Deferral in Cash.

(a) If any portion of the Elective Compensation is elected to be deferred in the
form of cash, the Director’s Account shall be credited, at the end of each
month, with the dollar amount of the Elective Compensation that is payable to
the Director during such month.

(b) The Elective Compensation deferred in the form of cash in the Account shall
be further credited, as of the end of each Plan Year, with an interest
equivalent determined by applying to (i) 100 percent of the cash allotments in
the Account at the end of the preceding Plan Year, and (ii) 50 percent of the
cash allotments elected by the Director for the Plan Year just ended, an
interest rate equal to the bond yield (percent per annum) on United States
30-year government bonds as of December 31 of the prior Plan Year, as published
in the Federal Reserve Bulletin. The interest equivalent credited pursuant to
this Section 5.2(b) shall be adjusted on a pro rata basis for partial years.

(2) Deferral in Common Shares.

 

4



--------------------------------------------------------------------------------

(a) If any portion of the Elective Compensation is elected to be deferred in the
form of Common Shares, the Director’s Account shall be credited, at the end of
each month, with

(i) Elective Stock Credits equal to the number of such Common Shares that could
be purchased with the Elective Compensation payable to the Director during such
month based upon the Average Price of such Common Shares, and

(ii) the dollar amount of any part of such Elective Compensation that is not
convertible into a full Common Share.

(b) The Elective Stock Credits in the Account shall be credited with a dividend
equivalent which shall be in an amount determined by multiplying the dividends
paid, either in cash or property (other than Common Shares), on a Common Share
to a stockholder of record during such quarter, by the number of Elective Stock
Credits in the Account at the beginning of such calendar quarter (with
appropriate adjustment to reflect any increase or decrease during the calendar
quarter in the number of Elective Stock Credits in the Account as a result of
the application of Section 7). In the case of dividends payable in property, the
dividend equivalent shall be based on the fair market value of the property at
the time of distribution of the dividend, as determined by the Company. If, on
the last day of any calendar quarter, the dollar amounts credited to the
Director in the Account equal or exceed the closing price of a Common Share on
the last trading day of such quarter, such amount shall be treated as if it were
an allotment of Elective Stock Credits made on such date and such dollar amount
shall be reduced accordingly.

(c) At the end of each calendar quarter, the Elective Stock Credits in the
Account at the end of such calendar quarter (including any Elective Stock
Credits credited to the Account for such calendar quarter as a result of the
conversion of dividend equivalents and the operation of Section 5.2(2)(b) above)
shall, to the extent a contribution to a grantor trust maintained by the Company
would not be treated as property transferred in connection with the performances
of services for purposes of Code Section 83, as provided in Section 409A(b)(3)
of the Code, be converted into actual Common Shares and credited to the Trust.
The Elective Stock Credits in the Account shall be converted to Common Shares
through transfer to the Trust, or purchase by the Trust, of Common Shares of the
Company, which shall be held for the benefit of the Director. Notwithstanding
the conversion of Elective Stock Credits as described herein, the Elective Stock
Credits shall continue to be tracked in the Director’s Account for purposes of
determining the Director’s entitlements hereunder.

5.3. Payment and Distribution.

(a) In the case of Elective Compensation for a calendar quarter that the
Director has not elected to defer, the Director shall receive, in cash, the
dollar amount of such Elective Compensation for the services provided by the
Director to the Company during each month on the last day of such month or as
soon thereafter as practicable.

(b) In the case of Elective Compensation that is deferred in the form of cash
and/or Common Shares, the distribution of such cash and/or Common Shares
relating to such Elective Compensation shall be made in the number of annual
installments as the Director shall elect pursuant to Section 6, commencing on
the first Tuesday following the end of the calendar quarter in which the
Director’s Term ends; provided, however, if the Director is a Specified Employee
at the end of the Director’s Term, the payment shall commence on the earlier of
the first day of the seventh month following the end of the Director’s Term or
the Director’s death.

(c) Distribution of Elective Compensation that is deferred in the form of cash
in the Account shall be made in cash and distribution of Elective Compensation
that is deferred as Common Shares shall be made in Common Shares (except that
cash described in Section 5.2(2)(b) that has not been treated as an allotment of
Elective Stock Credits shall be distributed in cash). Distribution of Common
Shares may be made directly from the Trust. The Director’s Account shall be
adjusted to reflect all distributions pursuant to this Section 5.3(c).

 

5



--------------------------------------------------------------------------------

6. Election.

(a) Each Director who was a Director during the prior Plan Year must elect by no
later than December 31 of the prior Plan Year (i) whether he or she will defer
the Elective Compensation payable in respect of the following Plan Year and, if
he or she elects to defer the Elective Compensation, whether the deferral will
be in the form of cash or in the form of stock; and (ii) whether he or she will
elect to defer receipt of the Mandatory Stock Compensation for the following
Plan Year as set forth in Section 4.1(c).

(b) Each Director who becomes a Director during the Plan Year must elect within
30 days after becoming a Director (i) whether he or she will defer the Elective
Compensation payable in respect of that Plan Year and, if he or she elects to
defer the Elective Compensation, whether the deferral will be in the form of
cash or in the form of stock; and (ii) whether he or she will elect to defer
receipt of the Mandatory Stock Compensation for that Plan Year as set forth in
Section 4.1(c). Any deferral election made by the Director applies only to
Mandatory Stock Compensation and Elective Compensation earned following the date
of such election.

(c) Each Director shall elect, at the time the Director becomes a Director, the
number of annual installments following the expiration of the Term in which
payments shall be made. That payment installment election shall remain in effect
until such time as the Director submits a new payment installment election to
the Company prior to the beginning of a Plan Year, to be effective with respect
to Director Compensation amounts payable in that Plan Year and subsequent Plan
Years.

(d) Each election must be made by the Director by filing an election form with
the secretary of the Company. If a Director does not file an election form for a
Plan Year (or a portion thereof pursuant to Section 6(b)) by the specified date,
the Director will be deemed to have elected to receive and defer the Director
Compensation in the manner elected by the Director in his or her last valid
election, or, if the Director has not made a prior valid election, will be
deemed to have elected to have his or her Mandatory Stock Compensation
distributed pursuant to Section 4.1(c)(ii) and to have his or her Elective
Compensation paid pursuant to Section 5.1(i).

(e) When an election is made for a Plan Year, the Director may not revoke or
change that election.

7. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Mandatory Stock Credits, Elective Stock Credits and Common Shares
related thereto hereunder, and in the kind of shares covered thereby, as the
Board may determine is equitably required to prevent dilution or enlargement of
the rights of Directors that otherwise would result from (a) any stock dividend,
stock split, combination of shares, recapitalization, or other change in the
capital structure of the Company, (b) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation,
or other distribution of assets or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. The Board shall also make or provide for such
adjustments in the numbers of Common Shares specified in Section 3 as the Board
may determine is appropriate to reflect any transaction or event described in
the preceding sentence. Notwithstanding the above, in the event of a Change in
Control, there shall be credited to a Director’s Account, in lieu of the
Mandatory Stock Credits, Elective Stock Credits or Common Shares of the Company
then credited to the Director’s Account, the stock, securities or other
consideration given in exchange for a Common Share of the Company upon such
Change in Control, multiplied by the number of Mandatory Stock Credits, Elective
Stock Credits or Common Shares then credited to the Director’s Account.

8. Distribution and Payment in General.

(a) Death of a Director. Any cash, Mandatory Stock Credits, Elective Stock
Credits or Common Shares, or remaining undistributed installments thereof, which
become distributable after the death of a Director, shall be distributed in
installments as provided in Sections 6(a) and (b), to such person or persons, or
the survivors thereof, including corporations, unincorporated associations or
trusts, as the Director may have designated in writing delivered to the Company.
A Director may also designate to his or her surviving spouse, if any, the
absolute power to appoint by will one or more persons, including such
individual’s estate, to receive the payments distributable to such individuals
if such individual should die before all distributions have been received. All
such designations shall be made in writing delivered to the Company. A Director
may, from time to time, revoke or change any such designation by writing
delivered to the Company. If there is no unrevoked designation on file with the
Company at

 

6



--------------------------------------------------------------------------------

the time of a Director’s death, or if the person or persons designated therein
shall have predeceased the Director or otherwise ceased to exist, such
distributions shall be made to the Director’s estate. If the person or persons
designated therein shall survive the Director but shall die before receiving all
of such distributions, the balance thereof payable to such deceased distributee
shall, unless the Director’s designation provides otherwise, be distributed to
such deceased distributee’s estate.

(b) Immediate Distribution. Notwithstanding the foregoing provisions, if, upon
the commencement of distributions from a Director’s Account, the value of the
Director’s Account, together with the value of the Director’s account under any
agreements, methods, programs, plans or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan with the Director’s Account under the
Plan under Treas. Reg. § 1.409A-1(c)(2) (the “Aggregate Account Balance”), is
less than $500, the amount of such Director’s Account, together with the
remainder of the Aggregate Account Balance, at the discretion of the Board, may
be immediately paid to the Director (or, if the Director is deceased, to the
person or persons designated by the Director to receive the amount of such
Director’s Account) in cash or Common Shares (as applicable to the Director’s
Account pursuant to the Plan).

(c) Tax Matters. The Company shall deduct from the amount of any distributions
hereunder any taxes required to be withheld by the federal or any state or local
government.

9. Assignment, Etc.

(a) Neither the Director nor any other person shall have any interest in any
fund or in any specific asset or assets of the Company by reason of any cash,
Mandatory Stock Credits, Elective Stock Credits or Common Shares or interest or
dividend equivalents credited to the Director’s Account, nor the right to
exercise any of the rights or privileges of a stockholder with respect to any
Common Shares credited to the Director’s Account, nor any right to receive any
distribution under this Plan, except as and to the extent expressly provided in
this Plan.

(b) The Director shall not have the right to assign, pledge or otherwise dispose
of (except as provided in Section 8(a) hereof) any cash, Mandatory Stock
Credits, Elective Stock Credits or Common Shares in his or her Account, nor
shall the Director’s interest therein be subject to garnishment, attachment,
transfer by operation of law, or any legal process.

(c) The Plan shall not be assignable by the Company without the written consent
of the Director, except, that, if the Company shall merge or consolidate with or
into, or transfer substantially all of its assets, including good will, to
another corporation or other form of business organization, this Plan shall bind
and run to the benefit of the successor of the Company resulting from such
merger, consolidation or transfer.

10. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A of the Code.
This Plan shall be administered in a manner consistent with this intent. Any
amendments made to comply with Section 409A of the Code may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Directors. Any reference in this Plan to Section 409A
of the Code will also include any proposed, temporary or final regulations, or
any other guidance, promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

11. Administration.

(a) This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Nominating and
Corporate Governance Committee (or any successor committee to that committee) or
any subcommittee thereof.

(b) The Board will take such actions as are required to be taken by it
hereunder, may take the actions permitted to be taken by it hereunder, and will
have the authority from time to time to interpret this Plan and to adopt, amend,
and rescind rules and regulations for implementing and administering this Plan.
All such actions will be in the sole discretion of the Board, and when taken,
will be final, conclusive, and binding. Without limiting the generality or
effect of the foregoing, the interpretation and construction by the Board of any
provision of this Plan or

 

7



--------------------------------------------------------------------------------

of any agreement, election, notification, or document relating to the Plan, and
any determination by the Board in its sole discretion pursuant to any provision
of this Plan or of any such agreement, election, notification, or document will
be final and conclusive. Without limiting the generality or effect of any
provision of the certificate of incorporation of the Company, no member of the
Board will be liable for any such action or determination made in good faith.

12. Amendment and Termination. The Board may at any time amend or terminate the
Plan to the extent permitted by law. However, no such action may adversely
affect a Director’s rights with respect to Director Compensation already earned
but not yet paid in cash, Mandatory Stock Credits, Elective Stock Credits or
Common Shares without the Director’s written consent.

13. Effective Date. The effective date of this Plan shall be May 18, 2007;
provided that no shares of Common Shares shall be issued hereunder until the
Company’s shareholders have approved this Plan by the affirmative vote of a
majority of the voting securities represented in person or by proxy at a duly
convened meeting of the shareholders of the Company at which a quorum is
present.

14. Governing Law. This Plan and all questions arising in connection therewith
shall be governed by the laws of the State of Ohio.

Approved by the Board of Directors on February 23, 2007

 

8